Citation Nr: 1218895	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  05-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a herniated nucleus pulposus at L5-S1 and bulging disks at L4-L5, effective March 19, 2004 through November 30, 2007.

2.  Entitlement to a rating in excess of 40 percent for a herniated nucleus pulposus at L5-S1 and bulging disks at L4-L5, effective December 1, 2007.

3.  Entitlement to an initial compensable rating for right lumbar radiculopathy, effective March 19, 2004 through November 30, 2007.

4.  Entitlement to a rating in excess of 10 percent for right lumbar radiculopathy, effective December 1, 2007.

5.  Entitlement to an initial compensable rating for left lumbar radiculopathy, effective March 19, 2004.

6.  Entitlement to total disability rating due to individual unemployabilty (TDIU) caused by service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.  He also had subsequent duty in the National Guard, including a period of active service from March to September 1995.

This case was previously before the Board of Veterans' Appeals (Board) in March 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the following ratings:  the initial 20 percent rating for a herniated nucleus pulposus at L5-S1 and bulging disks at L4-L5, effective March 19, 2004 through November 30, 2007; the 40 percent rating for a herniated nucleus pulposus at L5-S1 and bulging disks at L4-L5, effective December 1, 2007; the initial noncompensable rating for right lumbar radiculopathy, effective March 19, 2004 through November 30, 2007; the 10 percent rating for right lumbar radiculopathy, effective December 1, 2007; and the initial noncompensable rating for left lumbar radiculopathy, effective March 19, 2004.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via AMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for his service-connected low back disorder and his service-connected radiculopathy of each lower extremity.

In May 2010, during the course of the appeal, the Veteran reported that he was unable to work due to his service-connected back disorder.  Therefore, he maintains that a TDIU is warranted.

Although the Veteran has less than a 100 percent schedular rating for his multiple service-connected disabilities, VA regulations provide a basis for a total rating, when those disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment.  38 C.F.R. § 3.340 (2011).  When the Veteran's schedular rating is less than total (for a single disability or combination of disabilities), a total rating may nonetheless be assigned provided that when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extra-schedular basis for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Such cases are referred to the Director of the VA Compensation and Pension service with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

In support of his TDIU claim, the Veteran submitted a March 2009 statement from J. A. M., M.D.  Dr. M. reported that, due to the Veteran's back disorder, he was unable to engage in any substantially gainful activity.  The Veteran also submitted reports from his former employer, Wal-Mart in Humacao, Puerto Rico.  Those reports indicated that the Veteran had been employed from April 1997 to July 2009.  Documentation associated with the end of his employment has not been associated with the claims folder.  

In a June 2009 award letter, the Veteran was informed that he was entitled to receive Social Security Disability Insurance, effective in January 2009.  The documentation supporting that award, including that identifying the nature and extent of the associated disability(ies), has not been requested for association with the claims folder.  Since the records could be relevant to all of the claims currently on appeal, they must be obtained for consideration prior to a final determination.

Although the RO has not considered the TDIU claim in association with the current appeal, it is ancillary to the Veteran's claim of entitlement to increased ratings for his service-connected low back disorder and his service-connected radiculopathy of each lower extremity.  As such, the TDIU claim must be considered by the RO in conjunction with the Veteran's increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a TDIU, when the appellant claims he is unable to work due to a service connected disability).  

In light of the foregoing, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is remanded for the following actions:

1.  Request that the Social Security Administration provide the documentation supporting the Veteran's award of disability benefits, effective in January 2009.  Such documentation should include, but is not limited to, his application for Social Security benefits and the medical records supporting the award of benefits.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  

2.  Request that the Veteran's former employer, Wal-Mart in Humacao, Puerto Rico, provide copies of the records and reports associated with the end of the Veteran's employment in July 2009.  This should include, but is not limited to, any benefits to which the Veteran was entitled at the end of his employment, such as retirement benefits or severance pay.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

If the records associated with the Veteran's employment are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2011).

3.  Schedule the Veteran for a comprehensive medical examination to determine whether he is precluded from obtaining and maintaining substantially gainful employment due solely to his service-connected lumbar spine disorder; radiculopathy of each lower extremity; and gastroesophageal reflux, gastritis, and duodenitis.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  In reaching his or her opinion/conclusion, the VA examiner must set forth the reasons explaining how and why he or she reached that opinion/conclusion.  

The claims folder and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

If the Veteran fails to report for the examination, place in the claims folder a copy of the notice informing him of the date, time, and place of the examination.  If that notice was returned as undeliverable, that fact must be noted in writing and associated with claims folder.  

4.  When the above-requested development has been completed, undertake any other indicated development deemed necessary, to include, but not limited to, further examination, to decide all issues on appeal.  Then readjudicate the following issues:  1) Entitlement to an initial rating in excess of 20 percent for a herniated nucleus pulposus at L5-S1 and bulging disks at L4-L5, effective March 19, 2004 through November 30, 2007; 2) entitlement to a rating in excess of 40 percent for a herniated nucleus pulposus at L5-S1 and bulging disks at L4-L5, effective December 1, 2007; 3) entitlement to an initial compensable rating for right lumbar radiculopathy, effective March 19, 2004 through November 30, 2007; 4) entitlement to a rating in excess of 10 percent for right lumbar radiculopathy, effective December 1, 2007; and 5) entitlement to an initial compensable rating for left lumbar radiculopathy, effective March 19, 2004.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case involving those issues should be returned to the Board for further appellate action. 

5.  When the above-requested development has been completed, adjudicate the issue of entitlement to a TDIU.  If the decision on the TDIU issue is unfavorable to the Veteran, inform him of his appellate rights.  If, and only if, the Veteran submits a notice of disagreement with that decision, develop the TDIU issue for appeal.  

If TDIU pursuant to 38 C.F.R. § 4.16(a) is denied, referral to the Director, Compensation and Pension Service for an extraschedular evaluation of the TDIU claim pursuant to 38 C.F.R. § 4.16(b) must be considered.


By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


